In People v Robideau (121 AD2d 769), we reversed the conviction of defendant’s codefendant on the ground that County Court improperly limited the cross-examination of a prosecution witness. We stated there that People v Sandoval (34 NY2d 371) may not be used to limit the cross-examination of a nondefendant witness, and that such a witness may be cross-examined with regard to any criminal, vicious or disgraceful acts having a bearing on his credibility. As defendant in this case was tried jointly with his codefendant, our determination in Robideau is equally applicable to the present case. Accordingly, defendant’s conviction should be reversed and he should be afforded a new trial.
Judgment reversed, on the law, and matter remitted to the County Court of Albany County for a new trial. Main, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.